This is a mandamus proceeding against Honorable O. L. Dayton, as one of the Circuit Judges of the Sixth Judicial Circuit of Florida. Petitioner Victor O. Wehle, an attorney at the bar of Judge Dayton's Court, *Page 203 
asks leave to appear as amicus curiae for the purpose of suggesting to this Court that the term of office of Judge Dayton expired on June 3rd, 1933, and that said judge has not been reappointed to the office of Circuit Judge, in consequence of which it is suggested that the proceedings against him as such judge should be quashed.
Circuit judges holding over after the expiration of their regularly designated terms of office as stated in their lawfully issued commissions as judicial officers of the State, continue in office after the expiration of their regular official terms, until their successors are duly qualified. See Section 14, of Article XVI, Constitution of Florida. This applies to the office of additional circuit judges when that office has once been created under authority of Section 43 of Article V of the Constitution, and continues to be applicable so long as the statute providing for the office of such additional circuit judge remains unrepealed by the Legislature.
The petition should be denied and it is so ordered.
WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.
                       SUPPLEMENTAL ORDER.